Case 5:20-cv-05066-TLB Document 15                   Filed 06/17/20 Page 1 of 2 PageID #: 138



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF ARKANSAS
                                   FAYETTEVILLE DIVISION

AMANDA SCHATZ,                                   )
individually and on behalf of all others         )
similarly situated.                              )
                                                 )
                                                 )
                         Plaintiffs,             )
v.                                               )      Case. No. 5:20-cv-05066-TLB
                                                 )
QUAPAW HOUSE, INC.;                              )
CASEY BRIGHT.                                    )
                                                 )
                                                 )
                         Defendants.             )

                               MOTION FOR CLASS CERTIFICATION

          Plaintiff Amanda Schatz comes before this Court and for her Motion for Class Certification

states:

          1. In accordance with Fed. R. Civ. P. 23, Plaintiff requests this Court certify a Class of all

             Putative Plaintiffs who were employees of Quapaw House, Inc. and/or Casey Bright

             since January 1, 2020 who suffered nonpayment of wages and improper deductions

             from select wages actually paid.

          2. Incorporated with this Motion is a Brief in Support which sets forth the legal and factual

             basis for this request.

          3. Plaintiff incorporates that Brief herein by reference as well as Exhibits A, B, & C, which

             are attached hereto.

          WHEREFORE, Plaintiff Amanda Schatz prays this Court certify the proposed Rule 23

Class Action and for all other relief to which she is entitled.

                                         Respectfully Submitted on behalf of herself and of all other
                                         similarly situated,

                                         Amanda Schatz
Case 5:20-cv-05066-TLB Document 15                Filed 06/17/20 Page 2 of 2 PageID #: 139




                                 BY: _/s/George M. Rozzell IV_________________
                                     George M. Rozzell IV
                                     AR Bar No. 2008032
                                     Kristin Pawlik
                                     AR BAR No. 2015150
                                     Miller, Butler, Schneider, Pawlik, & Rozzell PLLC
                                     112 W. Center St.
                                     Fayetteville, AR 72701
                                     479.621.0006
                                     grozzell@arkattorneys.com
                                     kpawlik@arkattorneys.com

                                   CERTIFICATE OF SERVICE

         I, George Rozzell, hereby certify that on this 17th day of June 2020, I caused the foregoing
filing to be delivered to the Arkansas Attorney General by electronic mail and U.S. Mail to:

       Attorney General Leslie Rutledge
       oag@arkansasag.gov
       323 Center Street, Suite 200
       Little Rock, AR 72201

                                      /s/ George M. Rozzell IV___________
                                      George M. Rozzell IV
